DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3rd, 2022, has been entered.
 
Response to Amendment
Applicant’s Remarks/Arguments filed on May 3rd, 2022, have been carefully considered.
	Claims 1, 6, and 12 have been amended.
	No claims have been added or canceled.
	Claims 1-16 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore [US2006/0190765] in view of Li et al. [US2008/0140691]. Ashmore teaches redundant storage array method and apparatus. Li teaches method, device, and computer program product for optimizing file placement in a storage system.


Regarding claims 1, 6, and 12, Ashmore teaches a storage control device [Ashmore abstract, “…data storage system…”], comprising: 
a memory [Ashmore paragraph 0018, middle lines “…interconnected to one or more host processors or computers 108…”]; and 
a processor coupled to the memory [Ashmore paragraph 0018, middle lines “…interconnected to one or more host processors or computers 108…”] and configured to: 
determine, upon reception of a read request for an object [Ashmore paragraph 0023, middle lines “…in response to a read request…”], the storage control device as a first storage control device to collectively read a plurality of blocks of the object out of a plurality of storage control devices in a storage system in [Ashmore claim 2, “…receiving a command at said storage array to read said first and second chunks of data, wherein in a first mode of operation said first chunk of data is read from said first disk drive and said second chunk of data is read from said second disk drive…”] which the plurality of blocks which are obtained by dividing the object [Ashmore paragraph 0010, first lines “…data is divided into chunks…”] and include a plurality of original blocks and a plurality of copy blocks corresponding to copies of the plurality of original blocks [Ashmore paragraph 0009, middle lines “…the chunks of data stored in the system are distributed among the storage devices such that each storage device contains chunks comprising primary copies of data and chunks comprising secondary or mirrored copies of data…”] are arranged in a distributed manner in a plurality of storage devices provided for the respective plurality of storage control devices [Ashmore paragraph 0023, first lines “…the distribution of data within a data storage system 104 in accordance with embodiments of the present invention having two storage devices 116a and 116b is illustrated. As used herein, a primary chunk of data is the copy of a data chunk that is actually read from a storage device 116 in response to a read request including that chunk of data while the data storage system is in a normal operating mode (i.e., while all storage devices 116 are fully operational)…”]; 
notify the plurality of storage control devices of a determination of the storage control device as first storage control device [Ashmore paragraph 0037, middle lines “…is in a normal operating mode…”]; 
Ashmore fails to explicitly teach collectively and continuously read, upon reception of the read request as the first storage control device, all of the plurality of blocks of the object from one of the plurality of storage devices;
However, Li does teach collectively and continuously read, upon reception of the read request as the first storage control device, all of the plurality of blocks of the object from one of the plurality of storage devices [Li paragraph 0058, last lines “…The files within each set have the access correlation with each other. Then, the file placement unit 702 places each set of files which have the access correlation with each other collectively in one storage region of the storage system so that the application can read the files continuously when it accesses the related files…”]; 
Ashmore and Li are analogous arts in that they both deal with reading stored data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore’s copy blocks with Li’s collectively and continuously reading from one single storage for the benefit of increasing the file access performance and the consumption of resources [Li paragraph 0031, last lines “…so that the file access performance of the application is improved and the consumption of the resources such as CPU, memory, and I/O interface is reduced…”]. 
determine, as a second storage control device to store the plurality of blocks of the object, the storage control device and another storage control device of the plurality of storage control devices [Ashmore claim 2, “…receiving a command at said storage array to read said first and second chunks of data, wherein in a first mode of operation said first chunk of data is read from said first disk drive and said second chunk of data is read from said second disk drive…”]; 
store a part of the plurality of blocks which includes at least one original block and at least one copy block in the storage control device [Ashmore Figure 3, feature 304a and 308b, 304c, and 308d]; and3PATENTFujitsu Ref.: 19-01271 
App. Ser. No.: 17/083,354transfer remaining blocks which are other than the part of the plurality of blocks and include at least another original block and at least another copy block to the another storage control device [Ashmore Figure 3, feature 116b, 312a, 312b, 312a”].

Regarding claims 2, 8, and 13, as per claim 1, Ashmore teaches the processor is configured to instruct the plurality of storage control devices to write the original blocks and the copy blocks to the plurality of storage devices in a distributed manner [Ashmore paragraph 0023, last lines “…primary data chunks 304 are stored in strips 306 on both the primary storage device 116a and the secondary storage device 116b. The size of the strips 306 are dependent on hardware implementation and convenience. In addition, mirrored copies 308 of data are stored in strips 306 on both of the storage devices 116a-b. Accordingly, primary 304 and mirrored 308 copies of data are distributed among both storage devices 116a-b…”].  

Regarding claims 3, 9, and 14, as per claim 1,  Ashmore teaches the processor is configured to combine the part of the plurality of blocks which have been read with the remaining blocks transferred from the another storage control device and output blocks combined with each other [Ashmore paragraph 0035, first lines “…The operations described in connection with FIG. 5 are an example of how the location for data can be determined when a single block of data is received. If the host input/output operation involves multiple blocks of data, the process can be iterated…”(The examiner has determined it is implied in the teachings of accessing RAID stripes across multiple drives that data is combined when it is output…”].
  
Regarding claims 4, 10, and 15, as per claim 1, Ashmore teaches the storage control device is determined as the first storage control device when not performing processing [Ashmore paragraph “…If a data storage device 116 has failed, the system 104 enters a failure mode of operation (step 608). In the failure mode of operation, all of the data that was stored on the data storage system 104 continues to be available…”(Giving the claims their broadest reasonable interpretation, 116b becomes the control device when 116a is not performing processing.)]. 

Regarding claim 7, as per claim 6, Ashmore teaches the another control device transmit the data of the remaining blocks received from the storage control device to the storage control device [Ashmore paragraph “…If a data storage device 116 has failed, the system 104 enters a failure mode of operation (step 608). In the failure mode of operation, all of the data that was stored on the data storage system 104 continues to be available…”(Giving the claims their broadest reasonable interpretation, 116b becomes the control device when 116a is not performing processing.)], and wherein the storage control device restores the object from the data of the remaining blocks and the data of the part of the plurality of blocks and outputs data of the restored object [Ashmore paragraph 0039, last lines “…Copies of data lost due to the failure are then restored by copying lost primary copies of data chunks from corresponding mirrored copies of such data chunks stored on the other storage device or devices and by copying lost mirrored copies of data chunks from corresponding primary copies of such data chunks stored on the other storage device or devices 116 (step 616). After the restore operation is complete, the data storage system 104 may return to normal operating mode (step 600)…”].

Claims 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore [US2006/0190765] in view of Kawamura et al. [US2017/0371563]. Ashmore teaches redundant storage array method and apparatus. Kawamura teaches method for retrieving data from tape drive.

Regarding claims 5, 11, and 16, as per claim 1, Ashmore teaches the storage devices are sequential recording medium devices [Ashmore paragraph 0019, last lines “…magnetic tape storage devices…”],
 Ashmore fails to explicitly teach the storage control device is determined as the first storage control device when a recording position of the plurality of blocks is closest to a current reading direction of a head in a sequential recording medium device corresponding to the storage control device.
	However, Kawamura does teach the storage control device is determined as the first storage control device when a recording position of the plurality of blocks is closest to a current reading direction of a head in a sequential recording medium device corresponding to the storage control device [Kawamura paragraph 0023, all lines “…executes the sub-program “Bulk Read” to determine the read order, in the shortest amount of time, of the data records to be read…the read order is based on the position of the tape head relative to the current position of the tape medium (i.e., the specific data record nearest the position of the tape head), the position of the various data records to be read relative to one another and the size of the various data records to be read. In other words, “Bulk Read” determines the starting point (i.e., the first data record, of the requested data records, to be read) that results in the shortest overall read time to read all of the requested data records...”]. The examiner has determined Kawamura teaches the drive that contains the tape medium with the position closest to the head will be the first drive in the read order.
	Ashmore and Kawamura are analogous arts in that they both deal with efficiently retrieving data from backups.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore’s interleaved mirror striping with Kawamura’s ordering the reads from the closest head location for the benefit of eliminating wasted movement of the tape medium which yields the shortest overall read time [Kawamura paragraph 0028, middle lines “…eliminates any wasted movement of the tape medium yielding the shortest overall read time…”].

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liu et al.	[US2005/0102484]	Liu teaches reading data from one single volume as required in the amendments, the examiner could have used this as Applicant’s Admitted Prior Art (AAPA) as it is the case mentioned in applicant’s background section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139